Citation Nr: 0924670	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
compression fracture of the T12-L1 vertebrae.

2.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1953 to March 
1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.
The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran has a current 
disability related to the residuals of a compression fracture 
of the T12-L1 verterbrae; however, it does not show that this 
disorder was incurred in or aggravated by active military 
service.


CONCLUSION OF LAW

A compression fracture of the T12-L1 vertebrae was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In January 2005, March 2005, and February 2006 
correspondence, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service 
connection for his claimed disorders and described the types 
of evidence that the Veteran should submit in support of his 
claims.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claims.  Although these VCAA notice letters 
did not address the elements of degree of disability and 
effective date, such defect has been cured.  The RO advised 
the Veteran of these elements in March 2006 before his claims 
were adjudicated in June 2006.    

The Board further notes that the Veteran was provided with a 
copy of the June 2006 rating decision and the October 2007 
Statement of the Case (SOC), which included a discussion of 
the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  
To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination for his 
back disorder in August 2005, obtained the Veteran's private 
medical records, and associated the Veteran's service 
treatment records (STRs) with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim for entitlement 
to service connection for the residuals of a compression 
fracture of the T12-L1 vertebrae.  Accordingly, the Board 
will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran claims that he suffered a compression fracture of 
his T12-L1 vertebrae during an in-service sky diving incident 
in April 1961.  However, the RO denied his claim because it 
found no relationship between the Veteran's parachute jump 
and his current condition.  After a thorough review of the 
record, the Board agrees with the RO.

The Board notes that the record is clear that the Veteran did 
indeed suffer a back injury from sky diving in April 1961 and 
is currently being treated for back pain.  To be sure, his 
service treatment records contain notations and treatment 
following the sky diving incident and the RO has associated 
his private treatment records related to a back injury with 
his claims file.  With that being said, the Board further 
notes that the only competent medical opinion of record found 
that the Veteran's current back injury is not related to his 
April 1961 sky diving injury.  Therefore, the Veteran cannot 
satisfy the third element of a service connection claim, a 
relationship or nexus between the current disability and any 
injury or disease during service, and his claim must be 
denied.

More specifically, the Veteran underwent a compensation and 
pension examination for his back disorder in August 2005.  
The VA physician examining the Veteran noted that he reviewed 
the Veteran's records and described how the sky diving injury 
occurred.  He then recounted the pertinent service treatment 
records.  The Veteran was admitted to the hospital after the 
jump, and doctors there found a "questionable compression 
fracture of the 12th thoracic vertebra," but an orthopedic 
consultation five days after the incident revealed that he 
was asymptomatic.  On the day following that consultation, a 
second orthopedic consultation record noted, "This is an old 
mild compression fracture of T12, not fresh.  We can 
recommend no treatment for this man and we feel he sustained 
a mild strain rather than a fracture."  The VA physician 
then noted some further back injuries and the Veteran's 
current symptoms.  After examining the Veteran, the physician 
diagnosed him with severe ankylosing spondylitis.  He opined 
that "more likely than not, spondylitis usually occurs 
around the age of 40 and progresses from that point. . . .  
There is no evidence of any compression fracture noted on x-
rays today.  More likely than not, there is no direct 
relationship whatsoever between his current spine condition 
shown in treatment note dated August 2, 2001, and the x-rays 
of 2001 and today to relate his current condition to the back 
injury in April 1961 at a parachute accident."  The Board 
finds that this medical opinion is competent and that the 
record does not contain any other medical opinions relating 
the Veteran's current back disorder to his in-service injury.  

In addition to the compensation and pension examiner's 
opinion, the Board notes that the Veteran reenlisted in the 
Navy several times, and, thus, underwent multiple physical 
examinations in service.  None of these examinations revealed 
any defect of the spine.  On the contrary, every reenlistment 
physical revealed that the Veteran was qualified for service.  
The Board affords probative value to the fact that the 
Veteran did not alert his examining physicians to any back 
pain resulting from his sky diving injury.  

Based on the foregoing, the Board finds that the probative 
evidence of record does not establish a causal link between 
the Veteran's current back disorder and his active military 
service to include his April 1961 sky diving injury.  
Consequently, the preponderance of the evidence weighs 
against the Veteran's claim, and the Board finds that service 
connection for a compression fracture of the T12-L1 vertebrae 
is not warranted.  38 C.F.R. § 3.303 (2008).   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. §  5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Entitlement to service connection for the residuals of a 
compression fracture of the T12-L1 vertebrae is denied.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim for 
entitlement to service connection for sleep apnea.   

The RO must provide a compensation and pension examination to 
a Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a current 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  

The record reflects that the Veteran was diagnosed with sleep 
apnea in December 1995 by a staff neurologist at Hines VA 
Hospital.  However, the record is unclear as to when his 
sleep apnea began.  On one hand, the Veteran's service 
treatment records are void of any reference to sleep apnea 
and a July 1996 treatment record notes a history of three to 
four years.  On the other hand, the Veteran's wife submitted 
a statement in which she claims that over the course of their 
50-year marriage, the Veteran snored, stopped breathing, and 
resumed his sleep cycle on many nights.  Furthermore, the 
Veteran claims his sleep apnea began during active service, 
but he was unaware it was sleep apnea until he was diagnosed 
at a VA Medical Center many years later.  Additionally, while 
a compensation and pension examination report in August 2005 
noted that the Veteran's sleep apnea began in 1970, the 
examiner's notation seemingly relies on the Veteran's own 
description of his medical history.  Because the record does 
not contain a competent medical opinion as to the etiology or 
onset of the Veteran's sleep apnea, the Board cannot 
determine whether it is at least as likely as not related to 
his active military service.  Therefore, the Veteran should 
be afforded a compensation and pension examination in order 
to obtain a competent medical opinion regarding whether the 
Veteran's currently diagnosed sleep apnea is at least as 
likely as not related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate examination to determine 
the etiology or onset of his currently 
diagnosed sleep apnea.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically state 
whether or not the Veteran's sleep 
apnea is at least as likely as not 
(i.e., probability of 50 percent) 
etiologically related to the Veteran's 
active military service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


